Exhibit 10.1

EXECUTION VERSION

THIS AGREEMENT IS NOT, AND SHALL NOT BE DEEMED, A SOLICITATION FOR CONSENTS TO
ANY PLAN PURSUANT TO SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE OR A
SOLICITATION TO TENDER OR EXCHANGE OF ANY OF THE NOTES OR BONDS ISSUED PURSUANT
TO THE SGN INDENTURE. EACH CONSENTING SGN CREDITOR’S VOTE ON THE PLANS SHALL NOT
BE SOLICITED UNTIL THE CONSENTING SGN CREDITORS HAVE RECEIVED THE DISCLOSURE
STATEMENTS AND RELATED BALLOT(S), AS APPROVED BY THE BANKRUPTCY COURT

RESTRUCTURING SUPPORT AND FORBEARANCE AGREEMENT

This Restructuring Support and Forbearance Agreement dated as of June 6, 2016
(as amended, supplemented, or otherwise modified from time to time, this
“Agreement”), among: (i) Caesars Entertainment Operating Company, Inc. (“CEOC”),
on behalf of itself and each of the debtors in the Chapter 11 Cases
(collectively, the “Company”), (ii) Caesars Entertainment Corporation (“CEC,”
and together with the Company, the “Caesars Parties”), and (iii) each of the
undersigned noteholders, each of which is the holder of, or the investment
advisor or the investment manager to a holder or holders of SGN Claims (as
defined below) (and in such capacity having the power to bind such holder with
respect to any SGN Claims identified on its signature page hereto) (including
any permitted assignees under this Agreement, collectively, the “Consenting SGN
Creditors,” and together with the Caesars Parties, each referred to as a “Party”
and collectively referred to as the “Parties”). All capitalized terms not
defined herein shall have the meanings ascribed to them in the May 27 CEOC Plan
(as defined below).

RECITALS:

WHEREAS, before the date hereof, the Parties and their representatives have
engaged in arm’s-length, good-faith negotiations regarding a potential
restructuring of the Company’s indebtedness and other obligations pursuant to
the terms and conditions of this Agreement and the terms and conditions set
forth on the term sheet attached hereto (the “Restructuring”) (which term sheet
is expressly incorporated by reference herein and made a part of this Agreement
as if fully set forth herein (as such term sheet may be modified in accordance
with Section 15 hereof, the “Restructuring Term Sheet”));

WHEREAS, if effected, the Restructuring will resolve all SGN Claims between the
Consenting SGN Creditors and the Caesars Parties, including any
litigation-related claims against the Company and CEC that arise from SGN Debt;

WHEREAS, the Restructuring will be implemented through the Plans (as defined
below); and

WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring on the terms and conditions set forth in this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which each of the Parties hereby acknowledges, each Party, intending to be
legally bound hereby, agrees as follows:

1. Definitions; Rules of Construction.

(a) Definitions. The following terms shall have the following definitions:

“105 Injunction Order” means an order of the Bankruptcy Court or any other court
of competent jurisdiction temporarily enjoining all or some of the Caesars
Cases.

“Additional Consideration” means any consideration provided by or on behalf of
the Caesars Parties or their Affiliates in connection with the Restructuring or
entry into this Agreement to any holder of SGN Debt in its capacity as such,
that exceeds or is superior to that contemplated by this Agreement, including,
without limitation, the granting of any guaranty, and/or the allocation of any
rights or opportunities (whether investment, commercial, management, advisory or
otherwise) related to the Company or the Restructuring.

“Affiliate” means, with respect to any Person, any other Person (whether now or
hereinafter in existence) which directly or indirectly controls, or is under
common control with, or is controlled by, such Person. As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) shall mean, with respect to any Person, the
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise or through
intermediaries) of such Person.

“Agreement” has the meaning set forth in the preamble hereof.

“Agreement Effective Date” has the meaning set forth in Section 15(f) hereof.

“Alternative Proposal” means any plan of reorganization or liquidation,
proposal, offer, transaction, dissolution, winding up, liquidation,
reorganization, merger, consolidation, business combination, joint venture,
partnership, sale of material assets or equity interests or restructuring (other
than the Restructuring) involving CEC or the Company and its controlled
subsidiaries.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§101 et
seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the Northern
District of Illinois and whichever court of competent jurisdiction in which a
chapter 11 case commenced by a CEC Bankruptcy Event to which CEC has not
consented, if any, is filed. For the avoidance of doubt, any CEC Chapter 11 Case
commenced by CEC shall be filed in the United States Bankruptcy Court for the
Northern District of Illinois and CEC shall move to transfer venue of any
chapter 11 case commenced by a CEC Bankruptcy Event to which CEC has not
consented to the United States Bankruptcy Court for the Northern District of
Illinois.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day other than Saturday, Sunday, and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.

“Caesars Cases” means the cases captioned (a) Wilmington Savings Fund Society,
FSB, solely in its capacity as successor Indenture Trustee for the 10%
Second-Priority Senior Secured Notes due 2018, on behalf of itself and
derivatively on behalf of Caesars Entertainment Operating Company, Inc. v.
Caesars Entertainment Corporation, et. al., Case No. 10004-VCG (Del. Ch.),
(b) MeehanCombs Global Credit Opportunities Master Fund, LP, et. al. v. Caesars
Entertainment Corporation and Caesars Entertainment Operating Company, Inc.,
No. 14-cv-7097 (S.D.N.Y.), (c) Frederick Barton Danner v. Caesars Entertainment
Corporation and Caesars Entertainment Operating Company, Inc., No. 14-cv-7973
(S.D.N.Y.), (d) BOKF, N.A., solely in its capacity as successor Indenture
Trustee for the 12.75% Second-Priority Senior Secured Notes due 2018 v. Caesars
Entertainment Corporation, Case No. 15-cv-01561 (S.D.N.Y.), (e) UMB Bank, N.A.
solely in its capacity as Indenture Trustee under those certain indentures,
dated as of June 10, 2009, governing Caesars Entertainment Operating Company,
Inc.’s 11.25% Notes due 2017; dated as of February 14, 2012, governing Caesars
Entertainment Operating Company, Inc.’s 8.5% Senior Secured Notes due 2020;
dated August 22, 2012, governing Caesars Entertainment Operating Company. Inc.’s
9% Senior Secured Notes due 2020; dated February 15, 2013, governing Caesars
Entertainment Operating Company, Inc.’s 9% Senior Secured Notes due 2020 v.
Caesars Entertainment Corporation, Case No. 15-cv-04634 (S.D.N.Y.),
(f) Wilmington Trust, N.A., solely in its capacity as successor Indenture
Trustee for the 10.75% Notes due 2016 v. Caesars Entertainment Corporation, Case
No. 15-cv-08280 (S.D.N.Y.), and (g) all claims in, and causes of action relating
to, the Caesars Cases otherwise described in clauses (a)–(f) above.

“Caesars Parties” has the meaning set forth in the preamble hereof.

“CEC” has the meaning set forth in the preamble hereof.

“CEC Bankruptcy Event” means the filing against CEC of an involuntary bankruptcy
petition.

“CEC Chapter 11 Case” means, if applicable, a voluntary chapter 11 case filed by
CEC or a chapter 11 case commenced by a CEC Bankruptcy Event to which CEC has
consented.

“CEC Confirmation Order” means, if applicable, entry by the Bankruptcy Court of
an order confirming a CEC Plan that is materially consistent with the Agreement
and the Restructuring Term Sheet and otherwise reasonably satisfactory to the
Requisite Consenting SGN Creditors and CEC

“CEC Disclosure Statement” means, if applicable, CEC’s disclosure statement,
including any exhibits, appendices, related documents, ballots, and procedures
related to the solicitation of votes to accept or reject a CEC Plan, in each
case, as amended, supplemented, or otherwise modified from time to time in
accordance with the terms hereof, in respect of a CEC Plan and that is prepared
and distributed in accordance with, among other things, sections 1125, 1126(b),
and 1145 of the Bankruptcy Code, Rule 3018 of the Federal Rules of Bankruptcy

 

3



--------------------------------------------------------------------------------

Procedure, and other applicable law, each of which shall be materially
consistent with this Agreement and the Restructuring Term Sheet and shall
otherwise be reasonably acceptable to the Requisite Consenting SGN Creditors (as
evidenced by their written approval, which approval may be conveyed in writing
by electronic mail) and CEC.

“CEC Petition Date” means, if applicable, the date on which CEC commences a CEC
Chapter 11 Case.

“CEC Plan” means, if applicable, a chapter 11 plan of reorganization for CEC
through which the Restructuring may be effected (as amended, supplemented, or
otherwise modified from time to time), and which must be materially consistent
with this Agreement and the Restructuring Term Sheet and shall otherwise be
reasonably acceptable to the Requisite Consenting SGN Creditors (as evidenced by
their written approval, which approval may be conveyed in writing by electronic
mail) and CEC.

“CEC Termination Event” has the meaning set forth in Section 11 hereof.

“CEC Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with (a) the Amended and Restated Credit
Agreement, dated as of November 14, 2012, among CEOC, as borrower, and CEC, as
lenders, and (b) the Global Intercompany Note, dated as of January 28, 2008,
among CEC and certain Affiliates.

“CEOC” has the meaning set forth in the preamble hereof.

“CEOC Confirmation Order” means the entry by the Bankruptcy Court of an order
confirming the CEOC Plan that is materially consistent with the Agreement and
the Restructuring Term Sheet and otherwise reasonably satisfactory to the
Requisite Consenting SGN Creditors and the Company.

“CEOC Disclosure Statement” means the Company’s disclosure statement, including
any exhibits, appendices, related documents, ballots, and procedures related to
the solicitation of votes to accept or reject the CEOC Plan, in each case, as
amended, supplemented, or otherwise modified from time to time in accordance
with the terms hereof, in respect of the CEOC Plan and that is prepared and
distributed in accordance with, among other things, sections 1125, 1126(b), and
1145 of the Bankruptcy Code, Rule 3018 of the Federal Rules of Bankruptcy
Procedure, and other applicable law, each of which shall be materially
consistent with this Agreement and shall otherwise be reasonably acceptable to
the Requisite Consenting SGN Creditors (as evidenced by their written approval,
which approval may be conveyed in writing by electronic mail) and the Company.

“CEOC Plan” means the joint chapter 11 plan of reorganization for the Company
through which the Restructuring will be effected (as amended, supplemented, or
otherwise modified from time to time), and which must be materially consistent
with this Agreement and the Restructuring Term Sheet and shall otherwise be
reasonably acceptable to the Requisite Consenting SGN Creditors (as evidenced by
their written approval, which approval may be conveyed in writing by electronic
mail), CEC and the Company.

 

4



--------------------------------------------------------------------------------

“CES” means Caesars Enterprise Services, LLC and its subsidiaries (whether now
or hereinafter in existence).

“Chapter 11 Cases” means the voluntary chapter 11 cases titled Caesars
Entertainment Operating Company, Inc., et. al., Case No. 15-01145 (Bankr. N.D.
Ill.).

“Claim” means all claims held on account of indebtedness issued by CEOC pursuant
to the Credit Agreement, the First Lien Indentures, the Second Lien Indentures,
the SGN Indenture, or the Unsecured Indentures, or any other claim (as that term
is defined by section 101(5) of the Bankruptcy Code), in each case, other than
any claim for which the holder (x) does not have the right to control voting or
(y) is not permitted by a preexisting contractual obligation or operation of law
to vote in favor of the Restructuring. For the avoidance of doubt (i) “Claim”
shall not include any claims in respect of derivatives related to or referencing
indebtedness and (ii) without limiting Section 13 hereof, if the holder of a
claim ceases to have the right to control voting with respect to such claim,
such claim shall no longer be deemed a “Claim” for purposes of this Agreement,
unless and until such holder subsequently acquires the right to control voting
with respect to such claim.

“Claim Holder” refers to each Consenting SGN Creditor and each Caesars Party, to
the extent such Caesars Party, as of the date of execution of this Agreement,
either (a) is a beneficial owner of SGN Claims or (b) has investment or voting
discretion with respect to SGN Claims and has the power and authority to bind
the beneficial owner(s) of such SGN Claims to the terms of this Agreement.

“Company” has the meaning set forth in the preamble hereof.

“Company Termination Event” has the meaning set forth in Section 10 hereof.

“Confidential Claims Information” has the meaning set forth in Section 5(a)(iv)
hereof.

“Confirmation Orders” means the CEOC Confirmation Order and the CEC Confirmation
Order.

“Consenting SGN Creditors” has the meaning set forth in the preamble hereof.

“Credit Agreement” means the Third Amended and Restated Credit Agreement, dated
as of July 25, 2014, among CEC, CEOC, as borrower, the lenders party thereto and
Credit Suisse AG, Cayman Islands Branch, as administrative agent and collateral
agent.

“Creditor Termination Event” has the meaning set forth in Section 8 hereof.

“Creditor Termination Right” has the meaning set forth in Section 8 hereof.

“Definitive Documentation” means the Plans, Disclosure Statements, the
Confirmation Orders, any supplements or exhibits thereto, and any court filings
in (a) the Chapter 11 Cases or (b) a CEC Chapter 11 Case, and any other
documents or exhibits related to or contemplated in the foregoing (but not, for
the avoidance of doubt, any professional retention motions or applications),
that could be reasonably expected to affect the interests of holders of SGN
Claims, in their capacities as such.

 

5



--------------------------------------------------------------------------------

“Disclosure Statements” means the CEOC Disclosure Statement and the CEC
Disclosure Statement.

“Effective Date” means the date upon which all conditions precedent to the
effectiveness of the Plans, as applicable, have been satisfied or are expressly
waived in accordance with the terms thereof, as the case may be, and on which
the Restructuring and the other transactions to occur on the Effective Date
pursuant to the Plans, as applicable, become effective or are consummated.

“Executory Contracts and Unexpired Leases” means any contracts or unexpired
leases to which the Company is a party that are subject to assumption or
rejection under sections 365 or 1123 of the Bankruptcy Code.

“Fiduciary Outs” has the meaning set forth in Section 11(d) hereof.

“First Lien Bank Debt” means indebtedness incurred by the Company pursuant to
the Credit Agreement.

“First Lien Bank Documents” means the “Loan Documents” as defined in the Credit
Agreement.

“First Lien Bond Debt” means indebtedness incurred by the Company pursuant to
the First Lien Indentures.

“First Lien Indentures” means (i) the Indenture dated as of June 10, 2009, as it
may have been amended and supplemented from time to time, governing CEOC’s
11.25% Senior Secured Notes due 2017, (ii) the Indenture dated as of
February 14, 2012, as it may have been amended and supplemented from time to
time, governing CEOC’s 8.5% Senior Secured Notes due 2020, (iii) the Indenture
dated as of August 22, 2012, as it may have been amended and supplemented from
time to time, governing CEOC’s 9% Senior Secured Notes due 2020 and (iv) the
Indenture dated as of February 15, 2013, as it may have been amended and
supplemented from time to time, governing CEOC’s 9% Senior Secured Notes due
2020.

“Forbearance Defaults” means defaults or Events of Default alleged in or in
connection with (a) the May 2014 Transactions, (b) the Services Transactions,
(c) the CEC Transactions, (d) the Incurrence Transactions, (e) the Restricted
Transactions, (f) the Caesars Cases, and (g) any actions taken pursuant to and
in compliance with the terms of this Agreement.

“Forbearance Termination Event” has the meaning set forth in Section 3(a)
hereto.

“Incurrence Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with the Incremental Facility Amendment and
Term B-7 Agreement, dated as of June 11, 2014, among CEC, Caesars Operating
Escrow LLC, the Incremental Lenders party thereto, Bank of America, N.A., Credit
Suisse AG, Cayman Islands Branch, and upon the assumption of the Term B-7 Loans,
CEOC.

 

6



--------------------------------------------------------------------------------

“May 27 CEOC Plan” means the Debtors’ Second Amended Joint Plan of
Reorganization [ECF. No. 3832] filed on May 27, 2016, as may be amended or
modified from time to time in a manner not inconsistent with this Agreement.

“May 2014 Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with the Transaction Agreement dated as of
March 1, 2014, as amended, by and among CEC, CEOC, Caesars License Company, LLC,
Harrah’s New Orleans Management Company, Corner Investment Company, LLC, 3535 LV
Corp., Parball Corporation, JCC Holding Company II, LLC, Caesars Acquisition
Company, and Caesars Growth Partners, LLC.

“Non-Debtor Subsidiaries” means Caesars Growth Partners, LLC, Caesars
Entertainment Resort Properties, LLC, and each of their respective subsidiaries.

“Note Purchase and Support Agreement” means that certain agreement entered into
by CEC, CEOC, and certain holders of the 6.50% Senior Notes due 2016 and 5.7%
Notes due 2017, dated August 12, 2014.

“Outside Date” means October 31, 2017; provided, that the Parties shall
negotiate in good faith a reasonable extension of the Outside Date if (x) the
Parties have otherwise complied with the terms of this Agreement and the
Restructuring Term Sheet and (y) all other events and actions necessary for the
occurrence of the Effective Date and consummation of the Restructuring have
occurred other than the delivery, release, or receipt of regulatory or licensing
approvals or a court order necessary for the occurrence of the Effective Date
and consummation of the Restructuring.

“Parties” has the meaning set forth in the preamble hereof.

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group or any legal entity or association.

“Plans” means the CEOC Plan and the CEC Plan.

“Qualified Marketmaker” means an entity that holds itself out to the public or
applicable private markets as standing ready in the ordinary course of business
to purchase from customers and sell to customers claims against the Company, in
its capacity as a dealer or market maker in claims against the Company.

“Requisite Consenting SGN Creditors” means, as of any time of determination, the
Consenting SGN Creditors holding greater than two-thirds of the aggregate amount
of all SGN Claims held at such time by all of the Consenting SGN Creditors;
provided that any SGN Claims held by any of the Caesars Parties and/or their
respective Affiliates shall not be included in the foregoing calculation.

 

7



--------------------------------------------------------------------------------

“Restricted Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with the Note Purchase and Support Agreement.

“Restructuring” has the meaning set forth in the recitals hereof.

“Restructuring Support Party” means each of (i) CEC and (ii) the Consenting SGN
Creditors, together with the respective Affiliates, subsidiaries, managed funds,
representatives, officers, directors, agents, and employees of each of the
foregoing, in each case to the extent controlled by such Restructuring Support
Party.

“Restructuring Support Period” means the period commencing on the date this
Agreement becomes effective in accordance with Section 15(f) hereof and ending
on the earlier of (i) the date on which this Agreement is terminated with
respect to any Party, and (ii) the Effective Date.

“Restructuring Term Sheet” has the meaning set forth in the recitals hereof.

“Second Lien Bond Debt” means indebtedness incurred by the Company pursuant to
the Second Lien Indentures.

“Second Lien Indentures” means the indentures governing CEOC’s (a) 10.00%
second-priority senior secured notes due 2015, (b) 10.00% second-priority senior
secured notes due 2018, and (c) 12.75% second-priority senior secured notes due
2018.

“Securities Act” has the meaning set forth in Section 7(c) hereof.

“Services Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with the Omnibus License and Enterprise
Services Agreement, dated May 20, 2014, by and among CES, CEOC, CERP, Caesars
Growth Properties Holdings, LLC, Caesars License Company, LLC, and Caesars
World, Inc.

“SGN Claim” means a Claim in respect of SGN Debt.

“SGN Debt” means indebtedness incurred by the Company pursuant to the SGN
Indenture.

“SGN Indenture” means the indenture governing CEOC’s (a) 10.75% senior unsecured
notes due 2016 and (b) 10.75% / 11.5% senior toggle notes due 2018.

“SGN Intercreditor Agreement” means that certain intercreditor agreement dated
as of January 28, 2008 by and among Bank of America, N.A. in its capacity as
administrative agent and collateral agent and inter alia U.S. Bank National
Association in its capacity as trustee on the SGN Debt.

“SGN Fees and Expenses” means all reasonable and documented fees and expenses of
the Trustee, including but not limited to fees and expenses incurred by the SGN
Professionals in their representation of the Trustee and/or holders of SGN Debt
in connection with the Chapter 11 Cases.

 

8



--------------------------------------------------------------------------------

“SGN Professionals” means White & Case LLP, Pryor Cashman LLP, Novack and Macey
LLP, Foley & Lardner LLP, and GLC Advisors & Co., LLC (“GLC”), engaged by the
Trustee and/or Consenting SGN Creditors in connection with the Chapter 11 Cases,
and such other legal, consulting, financial, and/or other professional advisors
as may be retained with the prior written consent of the Company and CEC;
provided, however, that GLC’s fees shall not exceed $750,000.00.

“Termination Events” has the meaning set forth in Section 11 hereto.

“Transfer” has the meaning set forth in Section 13 hereto.

“Transferee” has the meaning set forth on Exhibit C hereto.

“Trustee” shall mean Wilmington Trust, National Association, solely in its
capacity as successor Indenture Trustee for the 10.75% senior unsecured notes
due 2016.

“Unsecured Debt” means indebtedness incurred by the Company pursuant to the
Unsecured Indentures.

“Unsecured Indentures” means the indentures governing CEOC’s (a) 6.5% senior
notes due 2016 and (b) 5.75% senior notes due 2017.

“Wilmington Trust Case” means Wilmington Trust, N.A., solely in its capacity as
successor Indenture Trustee for the 10.75% Notes due 2016 v. Caesars
Entertainment Corporation, Case No. 15-cv-08280 (S.D.N.Y.).

(b) Rules of Construction. Other than as contained within Section 29, each
reference in this Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to this
Agreement and the Restructuring Term Sheet, taken as a whole.

2. Commitment of Restructuring Support Parties.

(a) Affirmative Covenants. Subject to the terms and conditions hereof, for the
duration of the Restructuring Support Period, each Restructuring Support Party
shall:

(i) negotiate in good faith the Definitive Documentation, in form and substance
consistent in all material respects with this Agreement (including the
Restructuring Term Sheet, which, for the avoidance of doubt, shall be binding on
all the Parties upon the effectiveness of this Agreement), and as otherwise
reasonably acceptable to the Requisite Consenting SGN Creditors, the Company,
and CEC (in respect of CEC, to the extent such Definitive Documents could be
reasonably expected to affect the interests of CEC, which, for the avoidance of
doubt, include but are not limited to a CEC Disclosure Statement, a CEC Plan,
and a CEC Confirmation Order);

(ii) consent to those actions contemplated by this Agreement or otherwise
required to be taken to effectuate the Restructuring, including entering into
all documents and agreements necessary to consummate the Restructuring, in each
case, to which such Restructuring Support Party is to be a party;

 

9



--------------------------------------------------------------------------------

(iii) support the Restructuring and vote in favor of the Plans, when properly
solicited to do so under the Bankruptcy Code, all SGN Claims now or hereafter
beneficially owned by such Restructuring Support Party or for which it now or
hereafter serves as the nominee, investment manager, or advisor for beneficial
holders of such SGN Claims (and not withdraw or revoke its tender, consent, or
vote with respect to the Plans); provided that the foregoing may be waived by
the Company in the Chapter 11 Cases or by CEC in a CEC Chapter 11 Case, each in
its sole discretion; provided, further, that, following the termination of this
Agreement with respect to a Consenting SGN Creditor, such vote will be deemed
null and void ab initio, and, absent any further action by any Consenting SGN
Creditor, such vote to accept the Plan shall be deemed to be a vote against the
Plan , but only to the extent this Agreement has terminated other than on
account of a breach by such Consenting SGN Creditor, it being understood and
agreed that no Restructuring Support Party shall enter into any arrangement
whereby it transfers voting rights for the purpose of avoiding any obligations
under this Agreement;

(iv) as soon as practicable after the Agreement Effective Date, each Consenting
SGN Creditor, on its own behalf with respect to the SGN Claims held by such
Party, but, for the avoidance of doubt, not purporting to represent any
requisite majority of holders of SGN Claims, shall instruct the Trustee to
immediately, and use its commercially reasonable efforts to, seek a mutually
agreed stay with CEC in respect of the Wilmington Trust Case;

(v) support the mutual release and exculpation provisions to be provided in the
Plans;

(vi) instruct the Trustee to support any motion filed by the Company seeking a
105 Injunction Order and take no action, directly or indirectly, to object to or
otherwise delay the entry of a 105 Injunction order; and

(vii) instruct the Trustee to request a stay of the Trustee’s appeal of the
Bankruptcy Court’s denial of its motion objecting to certain claims [Docket
No. 3773] and take no action, directly or indirectly, to oppose or delay such
stay, provided that the Consenting SGN Creditors shall be under no obligation to
so instruct the Trustee to stay such appeal until the later of (a) such time as
the holders of First Lien Notes Claims and Prepetition Credit Agreement Claims
have agreed to support a plan of reorganization that includes the waiver of the
turnover provisions of the SGN Intercreditor Agreement or (b) June 30, 2016.

(b) Negative Covenants. Subject to the terms and conditions hereof, for the
duration of the Restructuring Support Period, each Restructuring Support Party
shall not:

(i) seek, solicit, support, vote its SGN Claims for, or consent to, an
Alternative Proposal;

(ii) take any action materially inconsistent with the transactions expressly
contemplated by this Agreement, or that would materially delay or obstruct the
consummation of the Restructuring, including, without limitation, commencing, or
joining with any Person in commencing, any litigation or involuntary case for
relief under the Bankruptcy Code against the Company or CEC;

 

10



--------------------------------------------------------------------------------

(iii) direct the Trustee to resume prosecution of the Wilmington Trust Case
during the term of this Agreement;

(iv) take any action to object to any motion filed by the Company seeking a 105
Injunction Order; or

Subject in all respects as may otherwise be provided for under the applicable
documents governing the intercreditor relationships among the parties thereto,
nothing in this Agreement shall prohibit any Restructuring Support Party from
(x) appearing as a party-in-interest in any matter arising in the Chapter 11
Cases or a CEC Chapter 11 Case so long as such appearance and the positions
advocated in connection therewith are not inconsistent with this Agreement or
the Restructuring, and do not hinder, delay, or prevent consummation of the
Restructuring, and (y) enforcing any right, remedy, condition, consent, or
approval requirement under this Agreement or any Definitive Documentation
entered into in connection with the Restructuring; provided that, in each case,
any such action is not materially inconsistent with such Restructuring Support
Party’s obligations hereunder.

3. Consenting SGN Creditors’ Forbearance.

(a) Until the termination of this Agreement (the “Forbearance Termination
Event”), each Consenting SGN Creditor agrees to forbear from exercising its
default-related rights and remedies (as well as any setoff rights and remedies)
under the SGN Indenture or applicable law, against the Company and CEC and, with
respect to each, their property and interests in property.

(b) Upon the occurrence of a Forbearance Termination Event, the agreement of the
Consenting SGN Creditors hereunder to forbear from exercising rights and
remedies in respect of the Forbearance Defaults, shall immediately terminate
without requirement of any demand, presentment, protest, or notice of any kind,
all of which the Company and CEC hereby waive (to the extent permitted by
applicable law).

(c) The Company agrees that, upon the occurrence of, and at any time after the
occurrence of, a Forbearance Termination Event, the Consenting SGN Creditors or
the Trustee, as applicable, may proceed, subject to the terms of the SGN
Indenture, and applicable law, to exercise any or all rights and remedies under
the SGN Indenture, applicable law, and/or in equity, including, without
limitation, the rights and remedies on account of the Forbearance Defaults, all
of which rights and remedies are fully reserved. The Caesars Parties agree that
following any Forbearance Termination Event, the Caesars Parties waive any
ability to claim that the Restructuring Support Period gave rise to any
purported delay by the Consenting SGN Creditors, or the Trustee, in pursuing any
remedies on account of the Forbearance Defaults.

(d) The Caesars Parties agree that, prior to the termination of this Agreement
with respect to any particular Consenting SGN Creditor, the Caesars Parties
shall not commence any litigation or interpose any claim arising from or in any
way related to the SGN Debt against the Trustee or any such Consenting SGN
Creditor. The Consenting SGN Creditors agree that,

 

11



--------------------------------------------------------------------------------

prior to the termination of this Agreement with respect to any particular
Caesars Party, the Consenting SGN Creditors shall not commence any litigation or
interpose or join in any claim arising from or in any way relating to the SGN
Debt against any such Caesars Party, including, without limitation, in
connection with any of the Caesars Cases.

(e) For the avoidance of doubt, and notwithstanding anything herein, the
forbearance set forth in this Section 3 shall not constitute a waiver with
respect to any defaults or any events of defaults under the SGN Indenture and
shall not bar the Trustee or any Consenting SGN Creditor from filing a proof of
claim or taking action to establish the amount of such SGN Claim.

4. Stay of Wilmington Trust Case.

Within 3 Business Days of executing this Agreement, each Consenting SGN Creditor
shall sign the applicable instruction letter attached hereto as Exhibit D
affirmatively instructing the Trustee to execute the stipulation attached to
such instruction letter, seek to mutually stay the prosecution of the Wilmington
Trust Case (and, for the avoidance of doubt, shall not direct the Trustee to
prosecute the Wilmington Trust Case during the term of this Agreement, other
than to assert claims or causes of action that may be subject to a statute of
limitations or similar defense and are not subject to a tolling agreement
reasonably satisfactory to the Consenting SGN Creditors, the Trustee, and CEC);
provided that the instruction letter to the Trustee shall be delivered only upon
its execution by Consenting SGN Creditors beneficially owning or controlling
with the power to vote in favor of the Plans holding at least 50.1% of the
outstanding amount of the SGN Debt as of such date.

5. Covenants of Caesars Parties.

(a) Affirmative Covenants of the Caesars Parties. Subject to the terms and
conditions hereof, for the duration of the Restructuring Support Period, each of
the Caesars Parties shall:

(i) (A) support and complete the Restructuring and all transactions contemplated
under the Restructuring Term Sheet and this Agreement, (B) negotiate in good
faith the Definitive Documentation necessary to effectuate the Restructuring, on
the terms and subject to the conditions set forth in this Agreement, (C) use its
commercially reasonable efforts to obtain any and all required governmental,
regulatory, licensing, Bankruptcy Court, or other approvals (including, without
limitation, any necessary third-party consents) necessary to the implementation
or consummation of the Restructuring; (D) use its commercially reasonable
efforts to lift or otherwise reverse the effect of any injunction or other order
or ruling of a court or regulatory body that would impede the consummation of a
material aspect of the Restructuring, (E) operate the Company and CEC in the
ordinary course consistent with industry practice, taking into account the
Restructuring and the commencement of the Chapter 11 Cases and a CEC Chapter 11
Case, and (F) cooperate in good faith with the Consenting SGN Creditors in
connection with the implementation of this Agreement, including in connection
with obtaining a stay of the Wilmington Trust Case;

 

12



--------------------------------------------------------------------------------

(ii) promptly notify or update White & Case LLP upon becoming aware of any of
the following occurrences: (A) an additional person becomes a Consenting SGN
Creditor after the date of this Agreement; (B) a Termination Event has occurred;
(C) material developments, negotiations or proposals relating to the Caesars
Cases, the Forbearance Defaults, and any other case or controversy that may be
commenced against such Caesars Party in a court of competent jurisdiction or
brought before a state or federal regulatory, licensing, or similar board,
authority, or tribunal that would reasonably be expected to materially impede or
prevent consummation of the Restructuring;

(iii) cause the Trustee and the Consenting SGN Creditors to be included in the
mutual release and exculpation provisions to be provided in the Plans; and

(iv) unless the Caesars Party obtains the prior written consent of a Consenting
SGN Creditor: (x) use the information regarding any SGN Claims owned at any time
by such Consenting SGN Creditor (the “Confidential Claims Information”) solely
in connection with this Agreement (including any disputes relating thereto); and
(y) except as required by law, rule, or regulation or by order of a court or as
requested or required by the Securities and Exchange Commission or by any other
federal or state regulatory, judicial, governmental, or supervisory authority or
body, keep the Confidential Claims Information strictly confidential and not
disclose the Confidential Claims Information to any other Person; provided,
however, that the Caesars Parties may combine the Confidential Claims
Information provided to the Caesars Parties by a Consenting SGN Creditor with
the corresponding data provided to the Company by the other Consenting SGN
Creditors and disclose such combined data on an aggregate basis. In the event
that any of the Caesars Parties is required (by law, rule, regulation,
deposition, interrogatories, requests for information or documents in legal or
administrative proceedings, subpoena, civil investigative demand or other
similar process, or by any governmental, judicial, regulatory, or supervisory
body) to disclose the Confidential Claims Information or the contents thereof,
the Caesars Parties shall, to the extent legally permissible, provide affected
Consenting SGN Creditors with prompt notice of any such request or requirement
so that such Consenting SGN Creditors may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this section.
If, in the absence of a protective order or other remedy or the receipt of a
waiver from a Consenting SGN Creditor, a Caesars Party believes that it is
nonetheless, following consultation with counsel, required to disclose the
Confidential Claims Information, such Caesars Party may disclose only that
portion of the Confidential Claims Information that it believes, following
consultation with counsel, it is required to disclose, provided that it
exercises reasonable efforts to preserve the confidentiality of the Confidential
Claims Information, including, without limitation, by marking the Confidential
Claims Information “Confidential – Attorneys’ Eyes Only” and by reasonably
cooperating with the affected Consenting SGN Creditor to obtain an appropriate
protective order or other reliable assurance that confidential and attorneys’
eyes only treatment will be accorded the Confidential Claims Information. In no
event shall this Agreement be construed to impose on a Consenting SGN Creditor
an obligation to disclose the price for which it acquired or disposed of any SGN
Claim. The Caesars Parties’ obligations under this Section 5(a)(iv) shall
survive termination of this Agreement;

(v) use commercially reasonable efforts to enter into a restructuring support
agreement (whether an original or amended restructuring support agreement) dated
on or

 

13



--------------------------------------------------------------------------------

after the date of this Agreement with certain holders of First Lien Notes
Claims, certain holders of Prepetition Credit Agreements Claims, and the
Unsecured Creditors Committee, each of which shall not, and any Plan
contemplated therein shall not, (1) adversely affect the recoveries available to
the holders of SGN Claims under the CEOC Plan as contemplated by this Agreement
or (2) impair the ability of CEOC to provide the recoveries available to the
holders of SGN Claims under the CEOC Plan as contemplated by this Agreement;

(vi) following the Agreement Effective Date, CEC shall pay all SGN Fees and
Expenses up to $150,000 per month accruing on and after the Agreement Effective
Date in cash in full on a monthly basis promptly upon receipt of invoice from
each SGN Professional, which shall include for the avoidance of doubt any SGN
Fees and Expenses actually incurred during the term of the Agreement. The
Company shall, subject to a final order of the Bankruptcy Court, pay in cash in
full any SGN Fees and Expenses over $150,000 per month, but less than $500,000
per month incurred on and after the Agreement Effective Date on a monthly basis
promptly upon receipt of invoice from each SGN Professional (such $500,000 per
month limitation to be calculated on a cumulative basis) (the “Fee Cap”);
provided that: (a) if the Company, after good faith efforts, cannot receive a
final order from the Bankruptcy Court, CEC will pay such fees and expenses on or
before the Effective Date; and (b) to the extent that such SGN Fees and Expenses
exceed the Fee Cap as a result of litigation relating to confirmation, the
Parties shall agree to a reasonable increase in such Fee Cap.

(vii) All SGN Fees and Expenses incurred prior to the Agreement Effective Date
shall be paid in cash in full by the Company on the earlier of (A) the entry of
a final order of the Bankruptcy Court allowing the Company to pay such fees and
expenses or (B) the Effective Date, subject to a final order of the Bankruptcy
Court; provided that if the Company, after good faith efforts, cannot receive a
final order from the Bankruptcy Court, CEC will pay such fees and expenses on or
before the Effective Date.

(viii) The Company shall promptly amend the most recently filed CEOC Plan to
reflect the terms of this Agreement and the Restructuring Term Sheet.

(b) Negative Covenants of the Caesars Parties. Subject to the terms and
conditions hereof, for the duration of the Restructuring Support Period, each of
the Caesars Parties (except with the prior written consent of the Requisite
Consenting SGN Creditors), shall not, directly or indirectly:

(i) (A) publicly announce its intention not to pursue the Restructuring;
(B) suspend or revoke the Restructuring; or (C) execute any agreements,
instruments, or other documents (including any modifications or amendments to
any Definitive Documentation) necessary to effectuate the Restructuring that, in
whole or in part, are not substantially consistent with this Agreement, or are
not otherwise reasonably acceptable to the Requisite Consenting SGN Creditors
and the Caesars Parties; and

(ii) take any action or omit to take any action, or incur, enter into, or suffer
any transaction, arrangement, condition, matter, or circumstance, that (in any
such case) materially impairs, or would reasonably be expected to materially
impair, the ability of CEC to perform its obligations under the Restructuring
relative to its ability to perform its obligations

 

14



--------------------------------------------------------------------------------

under the Restructuring as of the date of this Agreement (after giving effect to
the consummation of the Restructuring as if the Restructuring had been
consummated on the date of this Agreement) other than CEC’s commencement of a
CEC Chapter 11 Case.

In the event any Caesars Party receives and determines to pursue an Alternative
Proposal in an exercise of its fiduciary duties as set forth by Section 21
hereof, such Caesars Party shall promptly notify the Consenting SGN Creditors,
the SGN Professionals, and the other Caesars Party of the existence and material
terms of such Alternative Proposal; provided that such Caesars Party may
withhold the material terms of such Alternative Proposal from any Consenting SGN
Creditor(s) who do not agree to applicable reasonable and customary
confidentiality restrictions with respect thereto and/or who are in breach of
this Agreement. After receipt of the material terms of such Alternative
Proposal, the Requisite Consenting SGN Creditors and the Caesars Party that has
not determined to pursue an Alternative Proposal shall have three (3) Business
Days after notice by the other Caesars Party to propose changes to the terms of
this Agreement, including the Restructuring Term Sheet and any exhibits thereto.
The Caesars Party that has determined to pursue an Alternative Proposal shall
keep the Consenting SGN Creditors and the other Caesars Party informed of any
amendments, modifications or developments with respect to such Alternative
Proposal and any material information related to such Alternative Proposal, and,
to the extent an Alternative Proposal is amended in any material respect, the
Requisite Consenting SGN Creditors and the Caesars Party that has not determined
to pursue an Alternative Proposal shall have three (3) Business Days from any
such amendment to propose changes to the terms of this Agreement.

(c) Additional Covenants in Respect of CES. The Company and CEC shall use
commercially reasonable efforts to cause, subject to the terms and conditions
hereof and for the duration of the Restructuring Support Period, CES (except
with the prior written consent of the Requisite Consenting SGN Creditors) (i) to
operate its business in the ordinary course, and (ii) to preserve and maintain
intact all material assets, properties, and other interests (including, without
limitation, intellectual property interests and intangible assets, such as
reward programs and customer lists) that are currently owned, licensed, used, or
enjoyed by the Company.

(d) Additional Affirmative Covenants of the Caesars Parties. Subject to the
terms and conditions hereof, for the duration of the Restructuring Support
Period, the Company and CEC after a CEC Petition Date, as applicable, shall to
the extent permitted by the Bankruptcy Court and applicable law, cause the
signature pages attached to this Agreement to be redacted to the extent this
Agreement is filed on the docket maintained in the Chapter 11 Cases or a CEC
Chapter 11 Case, posted on the Company’s or CEC’s website, or otherwise made
publicly available.

(e) Additional Negative Covenants of the Caesars Parties. Subject to the terms
and conditions hereof, for the duration of the Restructuring Support Period, the
Company and CEC, as applicable (except with the prior written consent of the
Requisite Consenting SGN Creditors) shall not, directly or indirectly:

(i) take any action in connection with the Restructuring that violates this
Agreement;

 

15



--------------------------------------------------------------------------------

(ii) to the extent it would materially impair the rights of the Consenting SGN
Creditors or the Company’s or CEC’s ability to consummate the Restructuring, and
other than as required by the Plans, amend or propose to amend its respective
certificate or articles of incorporation, bylaws, or comparable organizational
documents;

(iii) pay or make any payment, transfer, or other distribution (whether in cash,
securities, or other property) of or in respect of principal of or interest on
any funded indebtedness of the Company that is expressly subordinate in right of
payment to the SGN Debt, or any payment or other distribution (whether in cash,
securities, or other property), including any sinking fund or similar deposit,
on account of the purchase, redemption, retirement, acquisition, cancellation,
or termination in respect of any such funded indebtedness that is not
contemplated by the Restructuring Term Sheet;

(iv) enter into any transaction, or proposed settlement (other than as
contemplated by this Agreement and/or the Restructuring Term Sheet or as
previously disclosed to the SGN Professionals prior to the date hereof) of any
claim, litigation, dispute, controversy, cause of action, proceeding, appeal,
determination, investigation, matter, or otherwise, that will materially impair
the Company’s or CEC’s ability to consummate the Restructuring or the value that
CEC is committing to provide to holders of SGN Debt in accordance with this
Agreement and/or the Restructuring Term Sheet; or

(v) amend or modify the May 27 CEOC Plan (or any subsequently filed or amended
CEOC Plan), including Article IV.A.10 of the Plan (as amended in accordance with
the Restructuring Term Sheet, the “Waiver of Turnover Provisions”), in a way
that adversely impacts, or materially impairs CEOC’s ability to provide, the
recoveries available to the holders of SGN Claims under the CEOC Plan as
contemplated by this Agreement.

(f) The Company and CEC each acknowledge that it has reviewed this Agreement and
has decided to enter into this Agreement on the terms and conditions set forth
herein and in the Restructuring Term Sheet in the exercise of its fiduciary
duties.

6. Mutual Representations, Warranties and Covenants.

(a) Each of the Parties, severally and not jointly, represents and warrants to
each other Party that the following statements are true, correct, and complete
as of the date hereof (or, if later, the date that such Party (or if such Party
is a Transferee, such Transferee) first became or becomes a Party):

(i) it is validly existing and in good standing under the laws of the state of
its organization, and this Agreement is a legal, valid, and binding obligation
of such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability;

(ii) except as expressly provided in this Agreement or in the Bankruptcy Code
(if applicable) or as may be required for disclosure by the Securities and
Exchange Commission, no material consent or approval of, or any registration or
filing with, any other Person is required for it to carry out the Restructuring
contemplated by, and perform its obligations under, this Agreement;

 

16



--------------------------------------------------------------------------------

(iii) except as expressly provided in this Agreement or the Bankruptcy Code (if
applicable), it has all requisite organizational power and authority to enter
into this Agreement and to carry out the Restructuring contemplated by, and
perform its obligations under, this Agreement;

(iv) the execution and delivery by it of this Agreement, and the performance of
its obligations hereunder, have been duly authorized by all necessary
organizational action on its part;

(v) it has been represented by counsel in connection with this Agreement and the
transactions contemplated by this Agreement; and

(vi) the execution, delivery, and performance by such Party of this Agreement
does not and will not (1) violate any provision of law, rule, or regulation
applicable to it or any of its subsidiaries or its charter or bylaws (or other
similar governing documents) or those of any of its subsidiaries, (2) conflict
with, result in a breach of, or constitute (with or without notice or lapse of
time or both) a default under any material debt for borrowed money to which it
or any of its subsidiaries is a party, or (3) violate any order, writ,
injunction, decree, statute, rule, or regulation; provided that, (x) the
foregoing shall not apply with respect to any Caesars Party on account of any
defaults arising from the commencement of the Chapter 11 Cases, a CEC Chapter 11
Case, or the pendency of the Restructuring and (y) nothing in this
Section 6(a)(vi) shall, or shall be deemed to, waive, limit, or otherwise impair
each of the Caesars Party’s respective ability to exercise its fiduciary duties
as set forth by Section 21 hereof.

(b) The Caesars Parties represent and warrant to the Consenting SGN Creditors
that there are no pending agreements (oral or written) or understandings that
are not public or have been filed with the Bankruptcy Court with respect to any
Alternative Proposal.

(c) Each Caesars Party, severally and not jointly, on behalf of itself and its
Affiliates, represents, warrants and covenants that it has not offered, and will
not offer, any Additional Consideration to any holder of SGN Claims without
making such Additional Consideration with respect to such SGN Claim otherwise
available to Consenting SGN Creditors in respect of their applicable SGN Claims,
on a pro rata basis in the manner contemplated in Section 35 in this Agreement.

7. Ownership of Claims. Each Claim Holder, severally and not jointly, represents
and warrants as follows:

(a) as of the date of this Agreement, it (i) is either (A) the sole beneficial
owner of the principal amount of SGN Claims set forth below its signature
hereto, or (B) has sole investment or voting discretion with respect to the
principal amount of SGN Claims set forth below its signature hereto and has the
power and authority to bind the beneficial owner(s) of such SGN Claims to the
terms of this Agreement, (ii) has full power and authority to act on behalf of,
vote, and consent to matters concerning such SGN Claims and dispose of,
exchange, assign, and transfer such SGN Claims,; in each case except as this
provision may be specifically waived, in writing by the Company, and (iii) holds
no SGN Claims that are not identified below its signature hereto;

 

17



--------------------------------------------------------------------------------

(b) other than pursuant to this Agreement, such SGN Claims that are subject to
Section 7(a) hereof are free and clear of any pledge, lien, security interest,
charge, claim, equity, option, proxy, voting restriction, right of first refusal
or other limitation on disposition or encumbrance of any kind, that would
adversely affect in any way such Consenting SGN Creditor’s performance of its
obligations contained in this Agreement at the time such obligations are
required to be performed; and

(c) (i) it is either (A) a qualified institutional buyer as defined in Rule 144A
of the Securities Act, (B) an institutional accredited investor (as defined in
Rule 501(a)(1), (2), (3), or (7) under the Securities Act of 1933, as amended
(the “Securities Act”), (C) a non-U.S. person under Regulation S under the
Securities Act, or (D) the foreign equivalent of (A) or (B) above, and (ii) any
securities of any Caesars Party acquired by the applicable Claim Holder in
connection with the Restructuring will have been acquired for investment and not
with a view to distribution or resale in violation of the Securities Act.

8. Termination by Consenting SGN Creditors. The Requisite Consenting SGN
Creditors may terminate this Agreement (each, a “Creditor Termination Right”),
in each case, upon delivery of written notice to the Caesars Parties in
accordance with Section 27 hereof at any time upon, after the occurrence of, and
during the continuation of, any of the following events (each, a “Creditor
Termination Event”):

(a) the termination of this Agreement by any of the Caesars Parties, or the
breach by any of the Caesars Parties of any of their obligations,
representations, warranties, or covenants set forth in this Agreement in any
material respect, which breach remains uncured for a period of five (5) Business
Days after the receipt by the Caesars Parties of written notice of such breach
from the Requisite Consenting SGN Creditors;

(b) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction, of any statute, regulation, ruling or order declaring this
Agreement or any material portion hereof to be unenforceable or enjoining or
otherwise restricting the consummation of a material portion of the
Restructuring (including with respect to the regulatory approvals or tax
treatment contemplated by the Restructuring), which action remains uncured for a
period of five (5) Business Days after the receipt by the Caesars Parties and
the Consenting SGN Creditors of written notice of such event;

(c) a trustee under section 1104 of the Bankruptcy Code or an examiner (with
expanded powers beyond those set forth in section 1106(a)(3) and (4) of the
Bankruptcy Code) shall have been appointed in the Chapter 11 Cases or a CEC
Chapter 11 Case;

(d) the Chapter 11 Cases or a CEC Chapter 11 Case are, or is, converted to cases
under chapter 7 of the Bankruptcy Code or the Chapter 11 Cases or a CEC Chapter
11 Case shall have been dismissed, in each case, by order of the Bankruptcy
Court, which order has not otherwise been stayed;

 

18



--------------------------------------------------------------------------------

(e) if any of the Definitive Documentation necessary to effectuate the
Restructuring (including any amendment or modification thereof) filed with the
Bankruptcy Court or otherwise finalized, or has become effective, shall contain
terms and conditions that are not materially consistent with this Agreement or
shall otherwise not be on terms reasonably acceptable to the Requisite
Consenting SGN Creditors, the Company, and CEC, and such material inconsistency
remains uncured for a period of five (5) Business Days after the receipt by the
Caesars Parties and the Consenting SGN Creditors of written notice of such
material inconsistency;

(f) a Caesars Party or any of their respective Affiliates files any motion or
pleading with the Bankruptcy Court that is not materially consistent with this
Agreement and such motion or pleading has not been withdrawn within two
(2) Business Days of each of the Caesars Party’s and the applicable filing
Party’s receiving written notice from the Requisite Consenting SGN Creditors
that such motion or pleading is materially inconsistent with this Agreement,
unless such motion or pleading does not seek, and could not result in, relief
that would have any adverse impact on the interest of holders of SGN Claims in
connection with the Restructuring;

(g) the Company or CEC executes a letter of intent (or similar document) stating
its intention to pursue an Alternative Proposal;

(h) other than pursuant to any relief sought by the Company that is not
materially inconsistent with its obligations hereunder, the Bankruptcy Court
grants relief terminating, annulling, or modifying the automatic stay (as set
forth in section 362 of the Bankruptcy Code) with regard to any assets of the
Company having an aggregate fair market value in excess of $5,000,000 without
the written consent of the Requisite Consenting SGN Creditors;

(i) a CEC Bankruptcy Event unless consented to by CEC within fifteen days of
such CEC Bankruptcy Event;

(j) if Article VIII.C (“Third-Party Release”) of the May 27 CEOC Plan (or any
subsequently filed or amended CEOC Plan) is amended or modified in a way that
materially adversely impacts the recoveries available to the holders of SGN
Claims under the CEOC Plan as contemplated by this Agreement;

(k) if the Waiver of Turnover Provisions is amended or modified in any way;

(l) the termination of any restructuring support agreement (whether an original
or amended restructuring support agreement) dated on or after the date of this
Agreement with certain holders of First Lien Notes Claims, certain holders of
Prepetition Credit Agreements Claims, or the Unsecured Creditors Committee,
unless any such agreement is reconstituted within 14 days in a manner that does
not adversely affect the recoveries available to the holders of SGN Claims under
the CEOC Plan as contemplated by this Agreement;

(m) if any of the classes comprising the First Lien Notes Claims and Prepetition
Credit Agreements Claims do not vote to accept the CEOC Plan;

 

19



--------------------------------------------------------------------------------

(n) if the Caesars Parties have not entered into a restructuring support
agreement with the Unsecured Creditors’ Committee by June 30, 2016, which
agreement shall not, and any plan contemplated therein shall not, (1) adversely
affect the recoveries available to the holders of SGN Claims under the CEOC Plan
as contemplated by this Agreement or (2) impair the ability of CEOC to provide
the recoveries available to the holders of SGN Claims under the CEOC Plan as
contemplated by this Agreement

(o) if the CEOC Plan is amended in a way that (1) adversely affect the
recoveries available to the holders of SGN Claims under the CEOC Plan as
contemplated by this Agreement or (2) impairs the ability of CEOC to provide the
recoveries available to the holders of SGN Claims under the CEOC Plan as
contemplated by this Agreement; or

(p) the Effective Date has not occurred by the Outside Date.

9. Mutual Termination. This Agreement may be terminated by mutual agreement
among (a) the Caesars Parties, and (b) the Requisite Consenting SGN Creditors.

10. Company Termination Events. This Agreement may be terminated by delivery to
the other Parties of a written notice, delivered in accordance with Section 27
of this Agreement, by the Company upon the occurrence of any of the following
events (each a “Company Termination Event”):

(a) the breach by any Restructuring Support Party of any of the obligations,
representations, warranties, or covenants of such Restructuring Support Party
set forth in this Agreement in any respect that materially and adversely affects
the Company’s interests in connection with the Restructuring, which breach
remains uncured for a period of five (5) Business Days after the receipt by such
breaching Restructuring Support Party from the Company of written notice of such
breach; provided that, with respect to a breach by one or more Consenting SGN
Creditors, the foregoing shall apply only if (x) such breaching Consenting SGN
Creditor(s) hold(s) in excess of 4.0% of SGN Claims held by all Consenting SGN
Creditors, (y) non-breaching Consenting SGN Creditors with power to vote in
favor of the Plans do not then hold at least 66.66% of aggregate SGN Debt
(measured by face value), or (z) such breach would otherwise have a material
adverse effect on the Restructuring;

(b) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction, of any statute, regulation, ruling or order declaring this
Agreement or any material portion hereof to be unenforceable or enjoining or
otherwise restricting the consummation of a material portion of the
Restructuring (including with respect to the regulatory approvals or tax
treatment contemplated by the Restructuring), which action remains uncured for a
period of five (5) Business Days after the receipt by the Caesars Parties and
the Consenting SGN Creditors of written notice of such event; provided that the
Caesars Parties have otherwise complied with their obligations under
Section 5(a)(i)(C) of this Agreement;

(c) the exercise by the Company of its fiduciary duties as set forth by
Section 21 hereof (the “Company Fiduciary Out”);

 

20



--------------------------------------------------------------------------------

(d) any Party other than the Company and its Affiliates files any motion or
pleading with the Bankruptcy Court that is not materially consistent with this
Agreement and such motion or pleading has not been withdrawn or corrected within
seven (7) Business Days of such Party receiving written notice from the Company
that such motion or pleading is materially inconsistent with this Agreement, or
CEC and/or any of its Affiliates (other than the Company) obtains relief with
respect to any motion or pleading with the Bankruptcy Court that is not
substantially consistent with this Agreement;

(e) if any of the Definitive Documentation (including any amendment or
modification thereof) that is filed with the Bankruptcy Court or otherwise
finalized, or has become effective, shall contain terms and conditions that are
not materially consistent with this Agreement or shall otherwise not be on terms
reasonably acceptable to the Company, and such material and adverse
inconsistency remains uncured for a period of five (5) Business Days after the
receipt by the Restructuring Support Parties of written notice of such material
inconsistency;

(f) a trustee under section 1104 of the Bankruptcy Code or an examiner (with
expanded powers beyond those set forth in section 1106(a)(3) and (4) of the
Bankruptcy Code) shall have been appointed in the CEC Chapter 11 Case;

(g) the CEC Chapter 11 Case is converted to cases under chapter 7 of the
Bankruptcy Code or the CEC Chapter 11 Case shall have been dismissed, in each
case, by order of the Bankruptcy Court, which order has not otherwise been
stayed;

(h) the Effective Date has not occurred by the Outside Date; or

11. CEC Termination Events. This Agreement may be terminated by delivery to the
other Parties of a written notice, delivered in accordance with Section 27 of
this Agreement, by CEC upon the occurrence of any of the following events (each
a “CEC Termination Event,” and together with the Creditor Termination Events and
Company Termination Events, the “Termination Events”):

(a) the breach by the Company of any of its obligations, representations,
warranties, or covenants set forth in this Agreement in any respect that
materially and adversely affects CEC’s interests in connection with the
Restructuring, which breach remains uncured for a period of five (5) Business
Days after the receipt by the Company of written notice of such breach from CEC;

(b) the breach by any other Restructuring Support Party (other than CEC) of any
of the obligations, representations, warranties, or covenants of such
Restructuring Support Party set forth in this Agreement in any respect that
materially and adversely affects CEC’s interests in connection with the
Restructuring, which breach remains uncured for a period of five (5) Business
Days after the receipt by such breaching Restructuring Support Party from CEC of
written notice of such breach; provided that, with respect to a breach by one or
more Consenting SGN Creditors, the foregoing shall apply only if (x) such
breaching Consenting SGN Creditor(s) hold(s) in excess of 4.0% of SGN Claims
held by all Consenting SGN Creditors, (y) non-breaching Consenting SGN Creditors
with power to vote in favor of the Plans do not then hold at least 66.66% of
aggregate SGN Debt (measured by face value), or (z) such breach would otherwise
have a material adverse effect on the Restructuring;

 

21



--------------------------------------------------------------------------------

(c) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction, of any statute, regulation, ruling or order declaring this
Agreement or any material portion hereof to be unenforceable or enjoining or
otherwise restricting the consummation of a material portion of the
Restructuring (including with respect to the regulatory approvals or tax
treatment contemplated by the Restructuring), which action remains uncured for a
period of five (5) Business Days after the receipt by the Caesars Parties and
the Consenting SGN Creditors of written notice of such event; provided that the
Caesars Parties have otherwise complied with their obligations under
Section 5(a)(i)(C) of this Agreement;

(d) the exercise by CEC of its fiduciary duties as set forth by Section 21
hereof (the “CEC Fiduciary Out,” and together with the Company Fiduciary Out,
the “Fiduciary Outs”);

(e) any Party other than CEC files any motion or pleading with the Bankruptcy
Court in the Chapter 11 Cases or a CEC Chapter 11 Case that is not materially
consistent with this Agreement and such motion or pleading has not been
withdrawn or corrected within seven (7) Business Days of such Party receiving
written notice from CEC that such motion or pleading is materially inconsistent
with this Agreement;

(f) if any of the Definitive Documentation necessary to effectuate the
Restructuring (including any amendment or modification thereof) filed with the
Bankruptcy Court or otherwise finalized, or has become effective, shall contain
terms and conditions that are not materially consistent with this Agreement or
shall otherwise not be on terms reasonably acceptable to the Requisite
Consenting SGN Creditors and the Caesars Parties, and such material and adverse
inconsistency remains uncured for a period of five (5) Business Days after the
receipt by the Caesars Parties and the Consenting SGN Creditors of written
notice of such material inconsistency;

(g) a trustee under section 1104 of the Bankruptcy Code or an examiner (with
expanded powers beyond those set forth in section 1106(a)(3) and (4) of the
Bankruptcy Code) shall have been appointed in the Chapter 11 Cases;

(h) the Chapter 11 Cases are converted to cases under chapter 7 of the
Bankruptcy Code or the Chapter 11 Cases shall have been dismissed, in each case,
by order of the Bankruptcy Court, which order has not otherwise been stayed;

(i) the Effective Date has not occurred by the Outside Date;

(j) the Wilmington Trust Case is not stayed within 5 days of the Agreement
Effective Date or such stay is not at any time in place after such date, which
date may be extended by the mutual agreement of (a) the Caesars Parties and
(b) the Requisite Consenting SGN Creditors;

 

22



--------------------------------------------------------------------------------

(k) if the Caesars Parties have not entered into a restructuring support
agreement with the Unsecured Creditors’ Committee by June 30, 2016, which
agreement shall not, and any Plan contemplated therein shall not, (1) adversely
affect the recoveries available to the holders of SGN Claims under the CEOC Plan
as contemplated by this Agreement or (2) impair the ability of CEOC to provide
the recoveries available to the holders of SGN Claims under the CEOC Plan as
contemplated by this Agreement; or

(l) a 105 Injunction Order in form and substance acceptable to CEC is at any
time not in effect following June 15, 2016.

12. Termination.

(a) No Party may exercise any of its respective termination rights as set forth
in Section 8, Section 10, or Section 11 hereof, as applicable, if such Party has
failed to perform or comply in all material respects with the terms and
conditions of this Agreement (unless such failure to perform or comply arises as
a result of another Party’s actions or inactions), with such failure to perform
or comply causing, or resulting in, the occurrence of the Termination Event
specified herein.

(b) Upon the termination of this Agreement pursuant to Section 8, Section 9,
Section 10, or Section 11 hereof, all Parties shall be released from their
commitments, undertakings, and agreements under or related to this Agreement,
and there shall be no liability or obligation on the part of any Party.

(c) Notwithstanding Section 12(b) hereof, in no event shall any termination of
this Agreement relieve a Party from (i) liability for its breach or
non-performance of its obligations hereunder prior to the termination date,
including but not limited to CEC’s obligations to pay the SGN Fees and Expenses,
and (ii) obligations under this Agreement which by their terms expressly survive
a termination date; provided, however, that, notwithstanding anything to the
contrary contained herein, any Termination Event (including any automatic
termination) may be waived in accordance with the procedures established by
Section 15 hereof, in which case such Termination Event so waived shall be
deemed not to have occurred, this Agreement consequently shall be deemed to
continue in full force and effect, and the rights and obligations of the Parties
shall be restored, subject to any modification set forth in such waiver.

(d) Upon a Termination Event that releases a Consenting SGN Creditor from its
commitments, undertakings, and agreements under or related to this Agreement (as
set forth in Section 12(b)), unless otherwise agreed to in writing by such
Consenting SGN Creditor, any and all votes, approvals, or consents delivered by
such Consenting SGN Creditor and, as applicable, its Affiliates, subsidiaries,
managed funds, representatives, agents, and/or employees in connection with the
Restructuring prior to such termination date shall be deemed, for all purposes,
to be null and void ab initio from the first instance, and, absent any further
action by any Consenting SGN Creditor, with respect to any such vote to accept
the Plan, such vote shall be deemed to be a vote against the Plan.

13. Transfer of SGN Claims. The Restructuring Support Parties agree, with the
exception of the permitted transfers and purchases enumerated in (a) below, that
no

 

23



--------------------------------------------------------------------------------

Restructuring Support Party will, directly or indirectly, sell, contract to
sell, give, assign, hypothecate, pledge, encumber, grant a security interest in,
offer, sell any option or contract to purchase, or otherwise transfer or dispose
of, any economic, voting or other rights in or to, by operation of law or
otherwise (collectively, “Transfer”), all or any portion of its SGN Claims now
or hereafter owned, and no such Transfer will be effective, unless the
transferee executes and provides to the Company and counsel to the Consenting
SGN Creditors a transfer agreement in the form attached hereto as Exhibit C
within two (2) Business Days of the execution of an agreement (or trade
confirmation) in respect of such Transfer. For the avoidance of doubt, the
Caesars Parties agree that any such transfer agreement shall be included in the
definition of “Confidential Claims Information” in Section 5(a)(iv) hereof. In
addition to the foregoing Transfer, the following Transfers shall be permitted:

(a) any Transfer by one Consenting SGN Creditor to another Consenting SGN
Creditor.

Any Transfer of any Restructuring Support Party’s SGN Claims that does not
comply with the foregoing shall be deemed void ab initio; provided, however, for
the avoidance of doubt, that upon any purchase, acquisition, or assumption by
any Restructuring Support Party of any SGN Claims, such SGN Claims shall
automatically be deemed to be subject to all the terms of this Agreement. The
restrictions in this Agreement are in addition to any Transfer restrictions in
the SGN Indenture and in the event of a conflict the Transfer restrictions
contained in this Agreement shall control; provided, however, that nothing
herein shall restrict, waive, or suspend any consent right the Company may have
with respect to any Transfer; and provided further that nothing herein shall
restrict in any way any transfer by a Consenting SGN Creditor of Claims that it
owns other than SGN Claims.

Notwithstanding the foregoing, a Qualified Marketmaker, acting solely in its
capacity as such, that acquires any SGN Claim subject to this Agreement shall
not be required to execute a Transfer Agreement or otherwise agree to be bound
by the terms and conditions set forth herein if, and only if, such Qualified
Marketmaker sells or assigns such SGN Claim within ten (10) Business Days of its
acquisition and the purchaser or assignee of such SGN Claim is a Consenting SGN
Creditor \or an entity that executes and provides a Transfer Agreement in
accordance with the terms set forth herein; provided that if a Qualified
Marketmaker, acting solely in its capacity as such, acquires First Lien Bond
Debt, First Lien Bank Debt, Second Lien Bond Debt, SGN Debt, or Unsecured Debt
from an entity who is not a Consenting SGN Creditor with respect to such debt
(collectively, “Qualified Unrestricted Claims”), such Qualified Marketmaker may
Transfer any right, title or interest in such Qualified Unrestricted Claims
without the requirement that the transferee execute a Transfer Agreement;
provided further that unless waived by the Company in writing any such Qualified
Marketmaker that is a Party to this Agreement shall otherwise be subject to the
terms and conditions of this Agreement (including Section 2(a)(iii) hereof) with
respect to Qualified Unrestricted Claims pending the completion of any such
Transfer.

Notwithstanding anything herein to the contrary: (a) to the extent that a
Restructuring Support Party effects the Transfer of all of its SGN Claims in
accordance with this Agreement, such Restructuring Support Party shall cease to
be a Party to this Agreement in all respects and shall have no further
obligations hereunder; provided, however, that if such Restructuring Support

 

24



--------------------------------------------------------------------------------

Party acquires a SGN Claim at any point thereafter, it shall be deemed to be a
Party to this Agreement on the same terms as if it had not effected a Transfer
of all of its SGN Claims; and (b) unless waived by the Company in writing,
subject to Section 2(a)(ii) hereof, to the extent that a Restructuring Support
Party effects the Transfer of a SGN Claim that it holds as a participant (and
not grantor) pursuant to a participation agreement with voting provisions
substantially similar to those set forth in the form of participation agreement
produced by the Loan Syndications & Trading Association, the transferee thereof
shall not be required to execute a Transfer Agreement.

14. Cooperation.

(a) The Company in the Chapter 11 Cases shall use commercially reasonable
efforts to provide to counsel for the other Parties (a) drafts of all material
motions, applications (other than applications seeking to retain professional
advisors), and other documents the Company intends to file with the Bankruptcy
Court, no less than three (3) Business Days before the date when the Company
intends to file any such document unless such advance notice is impossible or
impracticable under the circumstances, in which case the Company shall notify
telephonically or by electronic mail counsel to the other Parties to advise them
of the documents to be filed and the facts that make the provision of advance
copies no less than three (3) Business Days before submission impossible or
impracticable, and shall provide such copies as soon as reasonably possible
thereafter, and (b) copies of all material documents actually filed by the
Company with the Bankruptcy Court promptly but not later than one (1) day after
such filing.

(b) CEC in a CEC Chapter 11 Case shall use commercially reasonable efforts to
provide to counsel for the other Parties (a) drafts of all material motions,
applications (other than applications seeking to retain professional advisors),
and other documents CEC intends to file with the Bankruptcy Court, no less than
three (3) Business Days before the date when CEC intends to file any such
document unless such advance notice is impossible or impracticable under the
circumstances, in which case CEC shall notify telephonically or by electronic
mail counsel to the other Parties to advise them of the documents to be filed
and the facts that make the provision of advance copies no less than three
(3) Business Days before submission impossible or impracticable, and shall
provide such copies as soon as reasonably possible thereafter, and (b) copies of
all material documents actually filed by CEC with the Bankruptcy Court promptly
but not later than one (1) day after such filing.

15. Amendments. No amendment, modification, waiver, or other supplement of the
terms of this Agreement (including the Restructuring Term Sheet) shall be valid
unless such amendment, modification, waiver, or other supplement is in writing
and has been signed by the Caesars Parties and the Requisite Consenting SGN
Creditors; provided, however, that:

(a) no such consents shall be required from any Consenting SGN Creditor with
respect to any modification or amendment of any other agreement, document or
other instrument implementing the Restructuring, regarding the treatment of
Claims other than with respect to SGN Claims, so long as it would not,
reasonably construed, have an adverse impact on the interests of holders of SGN
Claims (including with respect to the form or value of recoveries to be provided
on account of such SGN Claims pursuant to the Restructuring), in their
capacities as such, in connection with the Restructuring;

 

25



--------------------------------------------------------------------------------

(b) any amendment to this Agreement to (i) the defined terms “Consenting SGN
Creditors” or “Requisite Consenting SGN Creditors” or (ii) Section 15 hereof
shall require the written consent of the Company, CEC and each Consenting SGN
Creditor;

(c) any amendment that would materially and adversely affect any Consenting SGN
Creditor that is a holder of SGN Claims, solely in its capacity as such, in a
manner that is disproportionate to any other holder of SGN Claims, solely in its
capacity as such, shall require the prior written consent of the adversely
affected Consenting SGN Creditor;

(d) for the avoidance of doubt, any waiver of the conditions to the
effectiveness of this Agreement set forth in Section 16 hereof may be waived
only upon the express written consent of each of the Caesars Parties;

(e) the Company in the Chapter 11 Cases may waive application of the
representations and warranties set forth by Section 7(a)(ii) and
Section 7(a)(iii) hereof in all or in part with respect to any Consenting SGN
Creditor in its sole discretion, but in consultation with CEC; and

(f) CEC in a CEC Chapter 11 Case may waive application of the representations
and warranties set forth by Section 7(a)(ii) and Section 7(a)(iii) hereof in all
or in part with respect to any Consenting SGN Creditor in its sole discretion,
but in consultation with the Company.

16. Conditions to Effectiveness. This Agreement (and the obligations of all
Parties hereunder) shall not become effective or enforceable against or by any
of the Parties until the first date that this Agreement shall have been executed
by (i) the Caesars Parties, and (ii) Consenting SGN Creditors beneficially
owning or controlling with the power to vote in favor of the Plans at least
66.7% of the aggregate outstanding amount of the Company’s obligations under the
SGN Indenture (the date upon which this Agreement becomes so effective, the
“Agreement Effective Date”); provided, further, that if the conditions to
effectiveness set forth in the preceding sentence are not satisfied, or waived
by the Caesars Parties in their sole discretion, on or before June 30, 2016,
which date may be extended one time for a further 30 days at the sole discretion
of the Caesars Parties, this Agreement automatically shall be null and void ab
initio and of no force or effect.

17. Entire Agreement. This Agreement, including the Restructuring Term Sheet,
constitutes the entire agreement of the Parties with respect to the subject
matter of this Agreement, and supersedes all other prior negotiations,
agreements and understandings, whether written or oral, among the Parties with
respect to the subject matter of this Agreement; provided, however, that any
confidentiality agreement executed by any Restructuring Support Party shall
survive this Agreement and shall continue to be in full force and effect in
accordance with its terms.

18. Survival of Agreement. Each of the Parties acknowledges and agrees that this
Agreement is being executed in connection with negotiations concerning a
possible restructuring of the Company, and (a) the exercise of the rights
granted in this Agreement (including giving of notice of termination) shall not
be a violation of the automatic stay provisions of section 362 of

 

26



--------------------------------------------------------------------------------

the Bankruptcy Code and (b) the Company hereby waives its right to assert a
contrary position in the Chapter 11 Cases, with respect to the foregoing. The
Parties further acknowledge and agree that in the event of a CEC Bankruptcy
Event or a CEC Chapter 11 Case, (a) the exercise of the rights granted in this
Agreement (including giving of notice of termination) shall not be a violation
of the automatic stay provisions of section 362 of the Bankruptcy Code with
respect to any CEC bankruptcy and (b) CEC hereby waives its right to assert a
contrary position in any such bankruptcy with respect to the foregoing and
agrees that it will cooperate fully with Consenting SGN Creditors and the
Company in obtaining a modification of the automatic stay to the extent
necessary to permit Consenting SGN Creditors and the Company to exercise their
rights under this Agreement.

19. No Waiver of Participation and Preservation of Rights. If the transactions
contemplated herein are not consummated, or following the occurrence of the
termination of this Agreement, if applicable, nothing herein shall be construed
as a waiver by any Party of any or all of such Party’s rights, remedies, claims,
and defenses and the Parties expressly reserve any and all of their respective
rights, remedies, claims and defenses.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

21. Caesars Parties Fiduciary Duties.

(a) Nothing in this Agreement shall otherwise require the Company or CEC or any
directors, officers, or members of the Company or CEC, each in its capacity as a
director, officer, or member of the Company or CEC, to take any action, or to
refrain from taking any action, to the extent inconsistent with its or their
fiduciary obligations under applicable law (as reasonably determined by them in
good faith after consultation with legal counsel).

(b) All Consenting SGN Creditors reserve all rights they may have, including the
right (if any) to challenge any exercise by the Company or CEC of its respective
fiduciary duties.

22. Headings. The headings of the Sections, paragraphs, and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

23. Relationship Among Parties. Notwithstanding anything herein to the contrary,
the duties and obligations of the Restructuring Support Parties under this
Agreement shall be several, not joint. No Restructuring Support Party shall, as
a result of its entering into and performing its obligations under this
Agreement, be deemed to be part of a “group” (as that term is used in
section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder) with any of the other Restructuring
Support Parties. It is understood and agreed that no Consenting SGN Creditor has
any duty of trust or confidence in any kind or form with any other Consenting
SGN Creditor, and, except as expressly provided in this Agreement, there are no
commitments among or between them. In this regard, it is understood and agreed
that any Consenting SGN Creditor may trade in the Claims or other debt

 

27



--------------------------------------------------------------------------------

or equity securities of the Company without the consent of the Company or any
other Consenting SGN Creditor, subject to applicable securities laws, the terms
of this Agreement, and the terms of the First Lien Bank Documents, the First
Lien Indentures, the Second Lien Indentures, the SGN Indenture, and the
Unsecured Indentures; provided, however, that no Consenting SGN Creditor shall
have any responsibility for any such trading to any other entity by virtue of
this Agreement. No prior history, pattern, or practice of sharing confidences
among or between the Consenting SGN Creditors shall in any way affect or negate
this understanding and agreement.

24. Specific Performance; Remedies Cumulative. It is understood and agreed by
the Parties that, without limiting any other remedies available at law or
equity, money damages would be an insufficient remedy for any breach of this
Agreement by any Party and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief as a remedy of any
such breach, including, without limitation, an order of the Bankruptcy Court or
other court of competent jurisdiction requiring any Party to comply promptly
with any of its obligations hereunder, without the necessity of proving the
inadequacy of money damages as a remedy. Each of the Parties hereby waives any
defense that a remedy at law is adequate and any requirement to post bond or
other security in connection with actions instituted for injunctive relief,
specific performance, or other equitable remedies.

25. No Commitment. No Restructuring Support Party shall be obligated to fund or
otherwise be committed to provide funding in connection with the Restructuring,
except pursuant to a separate commitment letter or definitive documentation
relating specifically to such funding, if any, that has been (i) executed by
such Restructuring Support Party and (ii) approved by the Bankruptcy Court, as
necessary, along with the satisfaction of any conditions precedent to such
funding requirements.

26. Governing Law and Dispute Resolution. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
regard to such state’s choice of law provisions which would require the
application of the law of any other jurisdiction. Each of the Parties hereby
agrees that the Bankruptcy Court shall have exclusive jurisdiction of all
matters arising out of or in connection with this Agreement.

27. Notices. All notices, requests, documents delivered, and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally, by facsimile transmission, mailed (first
class postage prepaid) or by electronic mail (“e-mail”) to the Parties at the
following addresses, facsimile numbers, or e-mail addresses:

If to the Company:

Caesars Entertainment Operating Company, Inc.

One Caesars Palace Drive

Las Vegas, NV 89109

Attn: General Counsel

 

28



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

601 Lexington Ave

New York, NY 10022

Attn:   Paul M. Basta, P.C.   Nicole L. Greenblatt, P.C.

E-mail Address:    paul.basta@kirkland.com    ngreenblatt@kirkland.com

Facsimile: (212) 446 4900

-and-

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attn:   David R. Seligman, P.C.   Joseph M. Graham

E-mail Address:    dseligman@kirkland.com    joe.graham@kirkland.com

Facsimile: (312) 862-2200

If to CEC:

Caesars Entertainment Corp.

One Caesars Palace Drive

Las Vegas, NV 89109

Attn: General Counsel

With a copy to (which shall not constitute notice):

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attn:   Jeffrey D. Saferstein   Samuel E. Lovett

Telephone: (212) 373-3000 Facsimile (212) 373-2053 E-mail Address:   
jsaferstein@paulweiss.com    slovett@paulweiss.com

-and-

Milbank, Tweed, Hadley & McCloy LLP

601 South Figueroa Street, 30th Floor

Los Angeles, CA 90017

Attn:   Paul S. Aronzon   Thomas R. Kreller

Telephone: (213) 892-4000

Fax: (213) 629-5063

Email Address:    paronzon@milbank.com    tkreller@milbank.com

 

29



--------------------------------------------------------------------------------

If to a Consenting SGN Creditor, to the address set forth beneath such lender’s
signature block,

with a copy to (which shall not constitute notice):

White & Case LLP

1155 Avenue of the Americas

New York, NY 10036

Attn:   Thomas E Lauria   J. Christopher Shore

Telephone: (212) 819-8200

Facsimile: (212) 354-8113

E-mail Address:    tlauria@whitecase.com    cshore@whitecase.com

28. Third-Party Beneficiaries. Unless expressly stated herein, the terms and
provisions of this Agreement are intended solely for the benefit of the Parties
hereto and their respective successors and permitted assigns, and it is not the
intention of the Parties to confer third-party beneficiary rights upon any other
Person.

29. Conflicts Between the Restructuring Term Sheet and this Agreement. In the
event of any conflict among the terms and provisions in the Restructuring Term
Sheet and this Agreement, the terms and provisions of this Agreement shall
control.

30. Settlement Discussions. This Agreement is part of a proposed settlement of
matters that could otherwise be the subject of litigation among the Parties
hereto. Nothing herein shall be deemed an admission of any kind. Pursuant to
Federal Rule of Evidence 408 and any applicable state rules of evidence, this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding other than to prove the existence of this Agreement
or in a proceeding to enforce the terms of this Agreement.

31. Good-Faith Cooperation; Further Assurances. The Parties shall cooperate with
each other in good faith in respect of matters concerning the implementation and
consummation of the Restructuring.

32. Access. The Company and CEC will promptly provide the SGN Professionals
reasonable access, upon reasonable notice, during normal business hours to
relevant properties, books, contracts (including any Executory Contracts and
Unexpired Leases), commitments, records, management and executive personnel, and
advisors of the Company (other than with respect to materials subject to
attorney-client privilege or where granting such access is prohibited by law);
provided, however, that the Company’s or CEC’s obligations hereunder shall be
conditioned upon such Party being party to an appropriate confidentiality
agreement or undertaking.

 

30



--------------------------------------------------------------------------------

33. Qualification on Consenting SGN Creditor Representations. The Parties
acknowledge that all representations, warranties, covenants, and other
agreements made by any Consenting SGN Creditor that is a separately managed
account of an investment manager are being made only with respect to the SGN
Claims managed by such investment manager (in the amount identified on the
signature pages hereto), and shall not apply to (or be deemed to be made in
relation to) any SGN Claims that may be beneficially owned by such Consenting
SGN Creditor that are not held through accounts managed by such investment
manager.

34. Publicity. The Company shall use its commercially reasonable efforts to
submit drafts to the SGN Professionals of any press releases and public
documents that constitute disclosure of the existence or terms of this Agreement
or any amendment to the terms of this Agreement at least three (3) Business Days
prior to making any such disclosure, and shall afford them a reasonable
opportunity under the circumstances to comment on such documents and disclosures
and shall incorporate any such reasonable comments in good faith.

35. Additional Consideration. To the extent that a holder of SGN Claims, in its
capacity as such, receives Additional Consideration in connection with the
Restructuring, such Additional Consideration shall be made available to all
Consenting SGN Creditors, in their capacities as such, on the same terms and on
a pro rata basis in accordance with their respective SGN Claims holdings. Any
Consenting SGN Creditor that is not accorded such Additional Consideration shall
have the right to terminate this Agreement upon three (3) Business Days’ written
notice to the Parties in accordance with Section 27 hereof; provided that such
termination shall only be with respect to the terminating Consenting SGN
Creditor, and not with respect to any non-terminating Parties.

36. CEC Bankruptcy or Similar Proceeding. Except as otherwise provided herein,
nothing herein shall be construed to limit or impair in any way a Consenting SGN
Creditor’s, the Company’s, or the Trustee’s ability to appear in or take any
other action to protect its interests (or, in the case of the Trustee, the
interests of its beneficiaries) in connection with any proceeding related to a
CEC Chapter 11 Case to the extent not inconsistent with the terms hereof.

[Signature Pages Follow]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

CAESARS ENTERTAINMENT OPERATING COMPANY, INC., on behalf of itself and each of
the debtors in the Chapter 11 Cases By:  

/s/ Randall S. Eisenberg

  Name: Randall S. Eisenberg   Title: Chief Restructuring Officer

CAESARS ENTERTAINMENT CORPORATION By:  

/s/ Eric Hession

Name:   Eric Hession Title:   CFO

 

32



--------------------------------------------------------------------------------

Exhibit A

 

SGN Claims   

Regardless of whether Class G votes to accept or reject the Plan, on the
Effective Date, each holder of a SGN Claim shall receive its pro rata share of
(a) $116,810,000 in New CEC Convertible Notes, (b) 4.122% of New CEC Common
Equity on a fully-diluted basis (giving effect to the issuance of the New CEC
Convertible Notes but not taking into account any dilution from any New CEC
Capital Raise). If the Company is successful in its objection titled Debtors’
Omnibus Objection to Unmatured Interest Asserted in (A) Claim Number 2849 filed
by Delaware Trust Company, (B) Claim Number 3269 filed by Wilmington Savings
Fund Society, FSB, and (C) Claim Number 3344 filed by BOKF, N.A. [Docket No.
3915], then to the extent that the recovery (in a percentage) for Classes H, I
and J increases as a result of an “Improved Recovery Event” under the CEOC Plan,
then the recovery (in a percentage) to Class G shall increase by the same
percentage, and the “Reduced Claim Adjustment” under the CEOC Plan for Holders
of Second Lien Note Claims shall be further adjusted accordingly. The May 27
CEOC Plan (or any subsequently filed or amended CEOC Plan), including Article
III.B.7, shall be amended accordingly.

 

The Waiver of Turnover Provisions in the May 27 CEOC Plan (or any subsequently
filed or amended CEOC Plan) shall be in effect on the Effective Date, and shall
be amended to read as follows: “The Holders of First Lien Notes Claims and
Prepetition Credit Agreement Claims, and their respective trustees and/or
agents, waive their rights to turnover under the Subsidiary Guaranteed Notes
Intercreditor Agreement.”

 

Article IV.I of the May 27 CEOC Plan (or any subsequently filed or amended CEOC
Plan) shall be amended to read as follows:

 

1.      Subsidiary-Guaranteed Notes Settlement.

 

The Plan recoveries available to the Holders of Subsidiary-Guaranteed Notes
Claims pursuant to the Plan have been made available pursuant to a settlement by
and among CEOC, each Subsidiary Guarantor, the Holders of Subsidiary-Guaranteed
Notes Claims, CEC, the Consenting First Lien Bank Lenders, and the Consenting
First Lien Noteholders (including with respect to the waiver of turnover
provisions under the Subsidiary-Guaranteed Notes Intercreditor Agreement set
forth in Article IV.A.10 hereof). As more fully set forth in the SGN RSA, by the
Subsidiary-Guaranteed

 

33



--------------------------------------------------------------------------------

  

Notes Settlement, (a) the Holders of Prepetition Credit Agreement Claims and
First Lien Notes Claims, and their respective trustees and/or agents, waive
their rights to turnover under the Subsidiary-Guaranteed Notes Intercreditor
Agreement, and such waiver shall be in effect on the Effective Date and (b)
regardless of whether Class G votes to accept or reject the Plan, on the
Effective Date, each holder of a SGN Claim shall receive its pro rata share of
(i) $116,810,000 in New CEC Convertible Notes and (ii) 4.122% of New CEC Common
Equity on a fully-diluted basis (giving effect to the issuance of the New CEC
Convertible Notes but not taking into account any dilution from any New CEC
Capital Raise). Confirmation of the Plan shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019 and section 1123 of the Bankruptcy
Code, of the Subsidiary-Guaranteed Notes Settlement.

 

The term “Confirmation Order” as used in the May 27 CEOC Plan (or any
subsequently filed or amended CEOC Plan) shall be amended to read as follows
after the words “reasonably acceptable to the Debtors, CEC, the Requisite
Consenting SGN Creditors (only with respect to their treatment and recovery) …”.

 

Article IX.B of the May 27 CEOC Plan (or any subsequently filed or amended CEOC
Plan) shall be amended to read as follows: “Without limiting the respective
rights of each party to the Restructuring Support Agreements, the Debtors, with
the reasonable consent of CEC, the Requisite Consenting Bond Creditors, the
Requisite Consenting Bank Creditors, and the Requisite Consenting SGN Creditors
(only with respect to their treatment and recovery), may waive any of the
conditions…”

 

The following defined terms shall be added to the May 27 CEOC Plan (or any
subsequently filed or amended CEOC Plan):

 

•       “Requisite Consenting SGN Creditors” shall have the meaning ascribed to
such term in the SGN RSA.

 

•       “SGN RSA” shall mean the Restructuring Support and Forbearance Agreement
(including all term sheets and exhibits thereto) dated as of June     , 2016, as
amended, amended and restated, supplemented, or otherwise modified from time to
time, by and between CEOC on behalf of itself and each of the Debtors, CEC, and
the Consenting SGN Creditors (as defined therein) party thereto from time to
time.

 

34



--------------------------------------------------------------------------------

   The definition of “Subsidiary Guaranteed Notes Settlement” in the May 27 CEOC
Plan (or any subsequently filed or amended CEOC Plan) shall be amended as
follows: “…means the settlement set forth in Article IV.1 of the Plan.”

 

35



--------------------------------------------------------------------------------

Exhibit B

[INTENTIONALLY OMITTED]

 

1



--------------------------------------------------------------------------------

Exhibit C

Transfer Agreement

PROVISION FOR TRANSFER AGREEMENT

The undersigned (“Transferee”) (a) hereby acknowledges that it has read and
understands the Restructuring Support and Forbearance Agreement, dated as of
[            ], 2016 (the “Agreement”),1 by and among the Caesars Parties and
each of the Consenting SGN Creditors party thereto, (b) desires to acquire the
SGN Claims described below (the “Transferred Claims”) from one of the
Restructuring Support Parties (the “Transferor”) and (c) hereby irrevocably
agrees to be bound by the terms and conditions of the Agreement to the same
extent Transferor was thereby bound with respect to the Transferred Claims, and
shall be deemed a Consenting SGN Creditor for all purposes under the Agreement.

The Transferee hereby specifically and irrevocably agrees (i) to be bound by the
terms and conditions of the SGN Indenture and the Agreement, to the same extent
applicable to the Transferred Claims, (ii) to be bound by the vote of the
Transferor if cast prior to the effectiveness of the transfer of the Transferred
Claims, except as otherwise provided in the Agreement and (iii) that each of the
Parties shall be an express third-party beneficiary of this Provision for
Transfer Agreement and shall have the same recourse against the Transferee under
the Agreement as such Party would have had against the Transferor with respect
to the Transferred Claims.

Date Executed:            ,

 

 

Print name of Transferee

 

Name: Title: Address:  

 

 

 

Attention:  

 

Telephone:  

 

Facsimile:  

 

 

1  Capitalized terms not used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.

 

2



--------------------------------------------------------------------------------

Principal Amount Held

Claim

   Amount                  

 

3



--------------------------------------------------------------------------------

Exhibit D

Instruction Letter for 10.75% Senior Unsecured Notes due 2016

Wilmington Trust, National Association

1100 North Market Street, Rodney Square North

Wilmington, DE 19801

Telephone: (302) 651-8541

Facsimile: (302) [            ]

Attn: [                    ]

Reference is made to the Indenture, February 1, 2008, among CEOC, subsidiary
Note Guarantors2 thereto, and the Trustee, providing for the issuance of 10.75%
Senior Notes due 2016 (the “Notes”), as amended, amended and restated,
supplemented, or otherwise modified from time to time (the
“Indenture”). Pursuant to Section 6.05 of the Indenture, the undersigned,
constituting holders (collectively, the “Majority Holders”) of a majority in
principal amount of outstanding Notes, hereby direct you, solely in your
capacity as successor trustee under the Indenture (solely in such capacity,
“you”): (a) to execute and file a stipulation substantially in the form of the
stipulation annexed as an exhibit hereto (the “Stipulation”) providing for a
stay of the prosecution of the case titled Wilmington Trust, National
Association, solely in its capacity as successor Indenture Trustee for the
10.75% Notes due 2016 v. Caesars Entertainment Corporation, Case No. 15-cv-08280
(S.D.N.Y.) (the Wilmington Trust Case”); and (b) to discontinue the prosecution
of the Wilmington Trust Case, except as may be necessary or appropriate to seek
approval of the Stipulation or to assert claims or causes of action that may be
subject to a statute of limitations or similar defense and are not subject to a
tolling agreement reasonably satisfactory to the you, holders of a majority in
principal amount of outstanding Notes, and the defendants in the Wilmington
Trust Case.

Certain, but not all, of the Majority Holders that are signatories below may
have previously provided directions (the “Previous Directions”) to you
regarding, inter alia, prosecution of the Wilmington Trust Case. For the sake of
clarity, the directions stated in this letter, upon delivery to you by the
Majority Holders, shall constitute additional directions to you. In addition,
this letter shall constitute a revocation of any Previous Directions given to
you pursuant to any other direction letter or agreement, to the fullest extent
the directions herein are inconsistent therewith.

Each undersigned holder hereby represents, warrants and certifies that, as of
the date hereof, (i) such holder is either (A) the sole beneficial owner of the
principal amount of Notes set forth below its signature hereto, or (B) has sole
investment or voting discretion with respect to the principal amount of Notes
set forth below its signature hereto and has the power and authority to bind the
beneficial owner(s) of such Notes to the terms of this letter, (ii) such holder
has full power and authority to act on behalf of, vote, and consent to matters
concerning such Notes, (iii) this letter has been duly authorized, executed and
delivered by an authorized officer or director thereof, and (iv) the Trustee has
not provided any advice to such holder regarding this letter or any direction
contained herein.

 

2  Capitalized terms not defined herein shall have the meanings ascribed to them
in the Indenture, unless otherwise indicated.

 

4



--------------------------------------------------------------------------------

This letter may be executed in one or more counterparts, each of which, when so
executed, shall constitute the same instrument and the counterparts may be
delivered by facsimile transmission or by electronic mail in portable document
format (.pdf).

[SIGNATURE PAGES FOLLOW]

 

5



--------------------------------------------------------------------------------

Noteholder

 

  , By:  

 

  Name:     Title:  

Address:    

 

   

 

   

 

Principal Amount of Notes held: ($)  

 

 

 

6



--------------------------------------------------------------------------------

UNITED STATES DISTRICT COURT       SOUTHERN DISTRICT OF NEW YORK      

 

      WILMINGTON TRUST, NATIONAL    )    ASSOCIATION, solely in its capacity as
successor    )    Indenture Trustee for the 10.75% Notes due 2016,    )       )
   Plaintiff,    )    Case No. 1:15-cv-08280-JSR    )   

v.

   )       )    CAESARS ENTERTAINMENT CORPORATION,    )       )    Defendant,   
)       )   

 

     

STIPULATION AND [PROPOSED] ORDER

WHEREAS, Plaintiff Wilmington Trust, National Association in its capacity as
successor Indenture Trustee for the Notes (“Wilmington Trust”) brings this
action on behalf of the holders (the “Noteholders”) of Caesars Entertainment
Operating Company’s (“CEOC”) 10.75% Senior Unsecured Notes due 2016 (the
“Notes”),;

WHEREAS, on [            ], 2016, Defendant Caesars Entertainment Corporation
(“CEC”), CEOC, and certain Noteholders collectively holding in excess of 50.1%
of the outstanding Notes entered into a Restructuring Support and Forbearance
Agreement (“RSA”) respecting CEOC’s indebtedness on the Notes;

WHEREAS, pursuant to the RSA, the Noteholders have directed Wilmington Trust to
seek a stay of this action brought on their behalf;

WHEREAS, CEC agrees that a stay of this action is appropriate;

WILMINGTON TRUST AND CEC HEREBY STIPULATE, by and through their respective
attorneys of record, subject to Court approval, that this action



--------------------------------------------------------------------------------

shall be stayed until further agreement of the parties to this action or Order
of the Court; provided, however, that Wilmington Trust shall not be stayed from
asserting claims or causes of action that may be subject to a statute of
limitations or similar defense and are not subject to a tolling agreement
reasonably satisfactory to Wilmington Trust, CEC, and the Consenting SGN
Creditors (as defined in the RSA).

[Signature Pages Follow]



--------------------------------------------------------------------------------

Dated:    Wilmington, Delaware    [            ], 2016

 

WHITE & CASE LLP J. Christopher Shore Harrison L. Denman White & Case LLP 1155
Avenue of the Americas New York, NY 10036 Telephone: (212) 819-8200 Facsimile:
(212) 354-8113 -and- Thomas E Lauria Jason Zakia White & Case LLP Southeast
Financial Center, Suite 4900 200 South Biscayne Blvd. Miami, FL 33131 Telephone:
(305) 371-2700 Facsimile: (305) 358-5744 -and- PRYOR CASHMAN LLP Seth H.
Lieberman Patrick Sibley Pryor Cashman LLP 7 Times Square New York, NY 10036
Telephone: (212) 421-4100 Facsimile: (212) 326-0806 Attorneys for Plaintiff
Wilmington Trust, National Association, solely in its capacity as successor
Indenture Trustee under the Indenture



--------------------------------------------------------------------------------

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP By:  

 

Lewis R. Clayton (lclayton@paulweiss.com) Michael E. Gertzman
(mgertzman@paulweiss.com) Jonathan H. Hurwitz (jhurwitz@paulweiss.com) 1285
Avenue of the Americas New York, New York 10019-6064 Tel: (212) 373-3000 Fax:
(212) 757-3990 -and- FRIEDMAN KAPLAN SEILER & ADELMAN LLP Eric Seiler
(eseiler@fklaw.com) Philippe Adler (padler@fklaw.com) Jason C. Rubinstein
(jrubinstein@fklaw.com) 7 Times Square New York, NY 10036-6516 Tel:
(212) 833-1100 Fax: (212) 833-1250 Attorneys for Defendant Caesars Entertainment
Corporation

 

IT IS SO ORDERED this     day of             , 2016  

 

Hon. Jed S. Rakoff, U.S.D.J.